.   .




                                 The Attorney General of Texas
                                                       April    15.   1985
JIM MATTOX
Attorney General


supremeCourt BuikW             Bonorable       Carl A. Parker                    Opinion    No. J-N-309
P. 0. Box 1254S                Chairman
Auslln. TX. 7B711. 254s
51214752501
                               Education   Comittee                              Rc: #ether     foreign  nationals
Telex 9lom74-1367              Texaa State Senate                                admitted   CO the United     States
Tdecopier 51a4750266           P. 0. Box 12068, Capitol          Statlon         under an P-l “student”    visa
                               Austin,   Texas    78711                          be charged a higher tuition     rate
714 Jackson. Sulh 700
                                                                                 nt a state university    than that
Dallas. TX. 75202.4505                                                           charged to Texas residents     or
214i742.8944                                                                     residents  of another state

                               Dear Senator       Parker:
4824 *bena Ave..Suits 180
El Paso, TX.799052793
QlY533y8(
                                      You inquire    trbether    the constitutional        questions    discussed
                               Attorney    General Opinions        JM-267 (1984)       and m-241      (1984) prevent
                               charging    foreign nationals       admitted    to this country with F-l student
1001 Toras. Suits 700          visas   a higher tuition     rate at a state university         than that charged
“oustan. TX. 77002.3111        Texas residents    or l:o other students        who are not Texas residents.
7lY220UuLb                     latter    group includes     out-of-state      students    who are citizens       of
                               United States and Wudents who are aliens               with visas   other than an
 SW Broadway. Suite 312        visa.     It Is our opinion       that the state       may charge foreign       students
 L”mclck. TX. 79401~3479       with F-l visas     a \d.gher rate of tuition          than it charges students
 CCW47.5238                     are Texas residents     but may not charge such foreign            students   a higher
                                rate of tuition     than ft charges        studenta    vho. for tuition      purposes,
 uoo N. Tmlh. Suite B           are not Texas residents.
 McAII~n. TX. 7S501~1085
 512mS245.47                          The Texas Edmation        Code provides      different    ratee of tuition
                                state    eupported institutions     of higher education        for students    vho
                                residents     of Texaco and for students       who are not residents        of Texas.
 200 MaIn Plur. !wte 400
 San Antonio. TX. 78205-2797    See Educ. Code 154.051.         The constitutionality        of that distinction
 512m5-4101                     z      questioned.     See Note,      The Constitutionality          of Nonresident
                                Tuition.    55 Minn. ‘i.ev.      1139 (1971).

                                       Attorney     Gemral      Opinion m-241       discussed      the applicability
                                the   United   States Supreme Court decision           in Toll v. Moreno. 458 U.S.
                                (1982).     to the provisions         of section 54.057 of the Education                Code.
                                That section         of the Education         Code provides         that     two groups
                                i&grant        aliens   may qualify       for    the resident        stataa     and resident
                                tuition     in Texas,      namely,     those vith      a viaa      permitting       permanent
                                residence      and theme who declare            their    intention       to become United
                                States cltizeae.        Bg implication,       section    54.057 states        that 811 other
                                aliens,      including,     all    noniasslgrant      alieoo,       are     precluded
Honorable   Carl A.    Parker    - PalIe 2      (JM-309)




establishing       that their domi::lle        is Texas and that they are in fact
Texas residents         who qualify       for resident      ruition.      Ue contluded    in
Attorney      General Opinion        a-241       that   the Supremacy Cleuse         of the
United      States     Constitution,        a6 interpreted         by Toll     v.    Moreno,
prohibits      a state      from der@ng         certain    categories     of noniamigrant
llienn      the right      to qualify       for resident       tuition    when such non-
immigrant      aliens    cao show tlrtrt they meet the standards              for resident
 6Catus required        of citizens,        We also conclude         that the decision     in
Toll v. Moreno does not apply to a nonimmigrant alien in this country
under an F-l visa because               that ir one of the categories             for which
 Congress expreasly        condltionlcd     admission    to this country on conditions
vhlch have the effect          of pre’::ludlng     the establishment      of a domicile    in
 the United States.            The Immigration         and Nationality      Act (8 U.S.C.
 lllOl(a)(lS)       (1982)) defines      ,an alien with an F-l visa as

                             an alien ‘having a residence           in a foreign
              cou:::i)    which he h’s6 no intention              of abandoning.
              who is a bona fid;           student     qualified     to pursue a
              full     course of study and vho seeka to enter the
              United      States      te!porarlly       and solely        for   the
              purpose of pursut9g           such a course of stud1 at an
              established        college,      university,       seminary,     con-
              semstory,          academic       high       school,     elementary
              6chOd.        or other      academic      institution      or in a
              language         train*Ig        program        In    the      United
              State6.      . . .

        Although the word domicile           is not defined in the Immigration           and
 Nationality     Act,   it general.1.y Is accepted that domicile              Is not esta-
 bll6hed    unless    the person      intends    to e6tabli6h      a permanent abode or
 re6ide    indeffnltelp      in a hCatiC%            In order to qualify        for so F-l
 student vIea, the alien muot: “enter              the United State6 temporarily         and
 6olely    for the purpose of pursuing             6uch a courw       of 6tudy” and mu6t
 maintain     “a residence      in a foreign country which he ha6 no intention
 of abandoning. ” Eence. the court6 have concluded that                   a person cannot
 be lawfully      domiciled      in l&i6 country while hording a student              visa.
  See E1klnsVq. Uoreno, 435 ll,,S. 647, 6bS (1978); Anvo v. Imigration                      &
 Naturalization       Service,     607’ F.Zd 435, 437 (D.C. Cm
  Imigration      and Natlonalit~       Act doe6 not impore 6uch recltriction6             on
  eve6    nonimIigrant      class.    t.hc Court6 interpret        the act to mean that
  Congress intended to allow uonre6tritted.               nonimlgrant     alien6 to adopt
  the United State6 as their           domicile.      See
                                                      -    Toll  v.  Moreno, 458 U.S. at
  14.

         Accordingly,   It i6 ow opinion that the Suprwcy           Clause of the
  United State6 Con6titutiom       a6 interpreted    by Toll v. Moreno doe6 not
  prevent    the application    o,f the limitation6    in Eectioe   54.057 of the
  Education     Code to perroos    admitted   to this country with F-l student
  ViEas.     We conclude     that   the Education     Code rmmtitutionally    can




                                           p. 1408
Bonorabls    Carl A. Pocksr       - Page 3 (m-309)




provide   for s higher        tuition    rate to be charged to foreign  students
with F-l vtsas     than      the tuil::ion rate charged students  who are Texas
residents   for tuition       purposes,

        In Attorney     General Opinion m-267         vc concluded    that     a state
statute    which provides     a higher    rate of tuition    at state   institutions
of higher     education    for nonresident     students   who are aliens      than the
rate charged nonresident        stui.ents   who are United States citizens        would
not be upheld by the courts d.f challenged.

        The Fourteenth          Amendmmt       to the United           States     Constitution
provides       that no state may deny to any person vithin                  its jurisdiction
the equal protection           of the laws.        The guarantee        of equal protection
applies      to all persons within         the territorial        jurisdiction      of a state
regardless        of whether a perwa          is a citizen      of this country         or is a
citizen       of a foreign       countIT.       See Ambach v. 19orwick, 441 U.S. 68
(1979); Ylck Wo v. Hopkins,              118 0.s.    356 (1886).        The obligation       of a
state     to provide        the protection        of equal      laws Is imposed by the
Constitution        on the state wl!:b each state responsible                for Its ovn laws
establishing        the rights     and duties     of persons within its borders.               See
Missouri        ex rel.       Gaines    ‘L, Canada,      305 U.S. 337,    350    (1938).
Congressional         debate      conce,rning     the   resolution        vhlch    became      the
Fourteenth         Amendment confines        the intention        to make Its        provisions
 applicable       to all who “may t.appen to be” within               the jurisdiction       of a
 state.      See Plpler v. Doe, 457 U.S. 202. 214-15 (1982).                     In concluding
 that     illegal      aliens     may c.laim       the benefits          of the      Fourteenth
 Amendment’s guarantee of equsl protection,                 the Supreme Court in Plyler
 v. Doe stated

               [t]hat    a person’s        :Lnltial    entry Into a State,          or
               into the United States,              VIM unlsvful.       and that he
               may for that reason be expelled,                cannot negate the
               simple     fsct    of his      presence      within      tbe State’s
               territorial       perimeter.        Given such presence,         he is
               subject     to the full        rmge of obligations            imposed
               by the State’s        ciull    and criminal       laws.     And until
               he leaves       the jwlsdiction          -- either      voluntarily,
               or involuntarily         ICI accordance vith         the Constitu-
               tion and laws of the United Ststes                    -- he is en-
                titled   to the equA protection              of the lavs that a
                State ms9 choose 1.~8establish.

 -Id.   at 215.

         A person of foreign mtlonalitp         with an F-l student viss  who Is
  attending     school in this    s’:ate is present   within the state’s   terrl-
  torial    perimeter   and is ent,itled   to the equal protectloo   of the laws
  of the state.       The fsct that the student has a “residence    In a foreign
  country vhich he has no incxntion          of abandoning” does not negate his




                                               p.   1409
Ronorsbls    Csrl    A. Porksr - Pspr 4             (Jn-309)




presence  in this          country   md   in this    state       and does     not   deny    the
ntudent the right         to equnl   pwtection    of the       10~s.


       Additionally.      we concl~lded in Attorney         Genersl    Opinion m-267
that   the courts would not ol:lou a state subtly to affect             the country’s
lntetnstional      relations      or foreign    policy  or to interfere       with the
federal     government’s      exclus%ve right     to control     the immigration    and
dmlseion      of *liens      to this county.        In Elkins v. Moreno, 435 U.S.
647, the United States Suprena Court determined                that Congress defined
the nonipligront       classes     of allenr  in the Immigration and Nationality
Act to provide       for the needu of international         diplomacy,    tourism,  and
commerce.

      It    is our opinion that the conetitutionsl              problems discussed     in
Attorney    Cenersl      Opinion JW-267 are applicable            to foreign   students
admitted    to this country vith F-l viros             sad would render uncoostitu-
tionsl    A state    statute    vhic’l provides    for s higher rote of tuition         to
be charged to foreigu studer1t.e with F-l visas              than the rote charged to
citixens    md sliens       vith othter categories       of visas who ore subject       to
the payment        of nonresident        tuition     because they       ore not Texas
residents    eligible     for resident     tuition   in this state.

                                        SUMMARY

                     The Texss Edwation         Code constitutionally       can
                 provide for A hlgh,er tuition       rste to be charged to
                 foreign students      admitted to this country with F-l
                 visas   than the tuition     rote charged Texas resident
                 students.        The Rducation     Code csnnot        provide
                 constitutionally      for s higher     tuition    rote to be
                 charged to foreign        students   with F-l visas       than
                 the tuition      rote charged citizens       and other alien
                 students    vbo sre not Texsa reridents          for tuition
                 purposes.




                                                         JIM         HATTOX            ‘-
                                                          Attorney    Genersl of Texss

 TOMGREEN
 First Asslstsnt         Attorney    General

  DAVID R. RlCRARDS
  Executive Assistant Attorrey           Genersl




                                               p.    1410
Bonorsbla   Csrl   A. Psrksr   - PI#O 5   (~11-30s)




RICR CILPIN
Chairman, Opinion     Committee

Prepared    by Nancy Sutton
Arristont    Attorney General

APPROVED:
OPINIONCOIQ4ITTEE

Rick Gilpin,   Chairmen
Jon Bible
Susan Garrison
Tony Gulllory
Jim Moellinger
Jennifer  Riggs
Nancy Sutton




                                      p. 1411